Title: To John Adams from William Stephens Smith, 1812
From: Smith, William Stephens
To: Adams, John



Sir:
1812

We the subscribers take the liberty of recommending to your notice and through you to the President of the United States, Colonel William S. Smith of the County of Madison, as a proper Character for filling some important office in the Army of the United States. When we reflect for a moment on the Military talents of Colonel Smith (one of the few remaining heroes of the Revolution) we cannot but feel an anxious solicitude that he may receive an appointment in the Army Worthy his knowledge and experience in the Art of War.—We believe it is from such men as Colonel Smith that we are to expect prosperous Campaigns, and that the American Arms will be crowned with Laurels of Victory as in past times that tried men’s souls.
The Character of Colonel Smith is so well known that it needs no Eulogium from us. Suffice it to say we feel a conscious confidence in his knowledge of Military tactics and should he be honoured with a Command,... We as a testimony of our satisfaction shall at all times feel a willingness under such a Man to Volunteer in the cause of our common Country, and evince to the world that we are Americans in example as well as precept.
With Sentiments of the highest respect and / Consideration we remain / Yours as ever

Signed by all the most reputable Inhabitants of the County of Chenago & the adjacent Country.